                            Case 1:21-cv-03029-VSB Document 37 Filed 07/27/21 Page 1 of 2
        McGuireWoods LLP
1251 Avenue of the Americas
                  20th Floor
  New York, NY 10020-1104
      Phone: 212.548.2100
         Fax: 212.548.2150
   www.mcguirewoods.com
                                                                                                                    7/26/2021
       Katherine A. Garland
       Direct: 212.548.7028                                                                                                                                kgarland@mcguirewoods.com




             June 25, 2021

             VIA ECF

             Hon. Vernon S. Broderick
             United States District Court
             Southern District of New York
             Thurgood Marshall United States Courthouse
             40 Foley Square, Room 415
             New York, NY 10007

             Re:        International Flight Resources, LLC v. Aufiero (Case No. 1:21-CV-03029-VSB),
                        Request for Leave to File Under Seal

             Dear Judge Broderick:

                     The firm represents Defendants Wells Fargo & Co. and Wells Fargo Merchant Services,
             LLC (collectively, “Wells Fargo”) in the above-captioned action. Pursuant to Rule 5(b)(i) and
             5(b)(ii) of Your Honor’s Individual Rules & Practices in Civil Cases, Wells Fargo submits this
             letter motion seeking leave to file certain documents under seal. Specifically, Wells Fargo
             respectfully requests permission to file Exhibit A to Katherine Garland’s Declaration in Support
             of Wells Fargo’s Motion to Dismiss under seal (the “Settlement Agreement”), and to redact the
             highlighted portions of the Memorandum of Law in Support of Wells Fargo’s Motion to Dismiss
             the Complaint (the “Motion to Dismiss”). Wells Fargo has attempted to meet and confer with
             Plaintiff’s counsel pursuant to Rule 5(iii)(a), but has not received a response to date.

                      The information Wells Fargo seeks to file under seal includes the terms of a Settlement
             Agreement that is subject to a confidentiality provision (the “Confidentiality Provision”). The
             Confidentiality Provision obligates Wells Fargo to maintain the confidentiality of the settlement
             terms and to file the terms under seal. Because the parties expressly conditioned settlement on
             confidentiality, the Confidentiality Provision should be honored and leave should be granted to
             file under seal. See Gambale v. Deutsche Bank AG, 377 F.3d 133, 143-44 (2d Cir. 2004)
             (acknowledging that there are valid reasons for maintaining settlement agreement terms
             conditioned on confidentiality, including “facilitat[ing] settlement,” and deeming district court’s
             disclosure of terms to be in error); Nespresso USA Inc. v. Williams-Sonoma, Inc., No. 19-cv-
             4223(LAP)(KHP), 2021 WL 1812199, (S.D.N.Y. May 6, 2021) (“[T]he parties’ mutual interest
             in maintaining the confidentiality of settlement negotiations outweighs the general public interest
             in disclosure of the particulars of judicial proceedings”); Sellick v. Consolidated Edison Co. of
             New York, Inc., No. 15-cv-9082 (RJS), 2017 WL 1133443, at *8 (S.D.N.Y. Mar. 23, 2017) (“The
             parties' interest in maintaining the confidentiality of their settlement is clearly a countervailing


                      Atlanta | Austin | Baltimore | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
                           Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C.
         Case 1:21-cv-03029-VSB Document 37 Filed 07/27/21 Page 2 of 2

June 21, 2021
Page 2


interest that may overcome the presumption in favor of open records where, as here, ‘the
settlement itself was conditioned on confidentiality’”); Scarangella v. Group Health, Inc., No.
05-CV-5298 (RJS), 2016 WL 11696149, at *1-2 (S.D.N.Y. Jun. 8, 2016) (granting motion to
seal portions of transcripts that revealed confidential settlement terms).

        The Settlement Agreement terms also contain non-public, business information relating
to both Parties, including Wells Fargo’s debt negotiation and settlement strategy and IFR’s
finances. Disclosure of this information could interfere with Wells Fargo’s efforts to reach
favorable settlement terms with other merchant debtors. Graczyk v. Verizon Comm’n, Inc., No.
18 Civ. 6465 (PGG), 2020 WL 1435031, at *9 (S.D.N.Y. Mar. 24, 2020) (granting leave to
redact financial terms contained within vendor agreements since “if vendors learned the terms of
[defendant’s] sourcing agreement with other vendors, [defendant] would suffer a competitive
disadvantage in future negotiations with vendors.”). Thus, the Parties’ interests in protecting the
Settlement Terms from disclosure far outweighs the public interest in accessing them and
permission to seal should be granted. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120
(2d Cir. 2006) (presumption of access may be overcome by “countervailing factors,” including
“the privacy interests of those resisting disclosure”); GoSMiLE, Inc. v. Dr. Jonathan Levine,
D.M.D. P.C., 769 F. Supp. 2d 630, 649 (S.D.N.Y. 2011) (deeming documents reflecting
business strategy to be “highly proprietary” and “appropriate…to remain under seal”).

       For the foregoing reasons, Wells Fargo respectfully requests that the Court permit Wells
Fargo to file the Settlement Agreement under seal and to redact certain Settlement Agreement
terms quoted in the Motion to Dismiss.


                                              Respectfully submitted,

                                              /s/ Katherine A. Garland

                                              Katherine A. Garland
